DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s amendment filed on May 26,2022 was received.  Claim 17 was amended. 
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on August 05, 2021. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al. (US 4,587,142) on Claims 1-4, and 6 are maintained. 
Regarding claim 1, Higuchi teaches a production process of a napped artificial leather (Col. 2, lines 51-55, Col. 3, lines 1-12), comprising the steps of: providing a fiber sheet including a non-woven fabric of ultrafine fibers with a fineness of less than 0.7 denier and preferably between 0.3 to 0.0001 denier (1 dtex equals to 0.9 denier), the fiber is impregnated with a mixed solution of a sizing agent dissolved in an aqueous polyurethane emulsion (first elastic polymer which is an aqueous polyurethane) (Col. 2, lines 56-Col. 3,lines 12, Col. 3, lines 50-68); the fabric is again impregnated with an aqueous solution containing a dissolved sizing agent, filling the gaps left by extracting the sea component, and the fabric is dried, extraction of the sea component has, of course, liberated the ultrafine fibers which comprise the islands (which is raised fiber or nap), which ultrafine fibers remain entangled because of the original entanglement of the islands-in-a-sea type fibers originally used.  Nap is not defined by the current specification, examiner takes the disclose from Higuchi such that nap as raised fiber (the sheet is processed so that the raised fiber (nap) on the side which was sliced short and the nap on the opposite side is long) (reads on the napping one or both surfaces of the fiber sheet to form a napped surface thereon) (Col. 2, lines 63-65, Col. 3, lines 8-21); the fabric is next impregnated with a wet coagulating polyurethane (second elastic polymer which is a solvent-based polyurethane) dimethyl formamide (DMF) solution, wherein impregnating reads on a type of coating methods in a board interrelation (Col. 2, lines 63-65, Col. 3, lines 8-21); the fabric is desized and treated to remove the solvent (therefore solvent was applied) (reads on the claim limitations of applying, to the napped surface, a resin solution containing a second elastic polymer having solubility in a predetermined solvent; and applying the solvent to which the resin solution is applied) (Col. 3, lines 1-12), in an example, carbon black is blended with a DMF solution of linear type polyurethane and the mixture is diluted to form a 10% solution, this solution is next applied to a releasable support which has grain patterns of a kid leather effect and dried to obtain a film (I), Trifunctional polyisocyanate, carbon black, and silicone are blended in a solution of methyl ethyl ketone/toluene of reactive polyurethane, this blend is diluted with toluene and dimethyl formamide (DMF) to form a 25% solution, this is then applied to the top of film (I) formed on the releasable support with the grain pattern (Col. 9, lines 24-35), wherein the methyl ethyl ketone and dimethyl formamide (DMF) reads on the a solvent that dissolves the second elastic polymer (as admitted by Applicant in paragraph [0053] of current specification methyl ethyl ketone and dimethyl formamide (DMF) are examples of solvents that dissolves the second elastic polymer, when the second elastic polymer is dissolves by the solvent above, therefore the second elastic polymer will permeate for the body into the basal portions of the napped ultrafine fibers implicitly.  
Regarding claim 2, Higuchi teaches the fabric is impregnated with an aqueous solution of sizing containing solvent resistant polyurethane (reads on wherein the aqueous polyurethane has insolubility in the solvent (Col. 8, lines 65-68).
Regarding claim 3, Higuchi teaches a production process as disclosed above.  Higuchi does not explicitly teach wherein solubility corresponds to a rate of dissolution in the solvent at room temperature for 24 hours of 90% or more, and insolubility corresponds to the rate of dissolution in the solvent of 10% or less.  However, it is the position of the examiner that disclosure the solubility and inslubility corresponds to a rate of dissolution, are inherent, given that the aqueous polyurethane (the first elastic polymer) and the solvent of the polyurethane of the coating (second elastic polymer) disclosed by Higuchi and the present application having same coating process (i.e. impregnation and coating) and material (the aqueous polyurethane (the first elastic polymer) and the solvent of the polyurethane of the coating (second elastic polymer)).  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 4, Higuchi teaches a production process as disclosed above.  Higuchi does not explicitly teach wherein the aqueous polyurethane (first elastic polymer is an elastic polymer) that forms a cross-linked structure and the solvent based-polyurethane (the second elastic polymer is an elastic polymer) not having a cross-linked structure. It is reasonable to presume that the cross-linked/non cross-linked structures are inherent to Higuchi. 
Support for said presumption is found in that paragraph [0034] of the instant specification teaches that aqueous polyurethane is a polyurethane emulsion or a polyurethane that is solidified from a polyurethane dispersion dispersed in an aqueous solvent that usually has insolubility or low solubility in an organic solvent and forms a cross-linked structure after being solidified. Paragraph [0035] of the instant specification teaches that a curing treatment in which the polymer is heat-treated after being solidified and dried may be performed in order to promote crosslinking, if necessary. 
Similarly, Higuchi teaches the use of an aqueous solution of solvent resistant polyurethane to impregnate a fabric that is then dried and cured (col. 8, lines 65-68; col. 9, lines 48-50). Since Higuchi teaches the same material applied to a nonwoven fabric then dried and cured in a similar manner, it is therefore expected that the aqueous polyurethane of Higuchi has he same properties as the claimed invention, namely a cross-linked structure. 
Additionally, paragraph [0043] of the instant specification describes the second elastic polymer of the instant invention as being an elastic polymer that does not form a cross-linked structure after being solidified and thus has solubility in the predetermined organic solvent. Paragraph [0053] of the instant specification says specific examples of this solvent include ketones such as cyclohexane and methyl ethyl ketone (MEK), N,N-dimethylformamide (DMF), dimethyl acetamide (DMA), N-methyl pyrrolidone, dimethyl acetamide (DMA), N-methyl pyrrolidone, dimethyl sulfonamide (DMSO), and mixtures thereof. 
Similarly, Higuchi teaches the polyurethane used in the coating (second elastic polymer) is in a solution of methyl ethyl ketone/toluene that is diluted with toluene and dimethyl formamide (col. 9, lines 30-34). Since the solvent-based polyurethane of Higuchi is in a solution containing two solvents identified in the instant specification, it is expected that the polyurethane used in the coating (second elastic polymer) of Higuchi does not form a cross-linked structure after being solidified because it has solubility in in methyl ethyl ketone and dimethyl formamide. Therefore the polyurethane used in the coating (second elastic polymer) of Higuchi is expected to have the same properties as the claimed invention, namely a non cross-linked structure.
Regarding claim 6, Higuchi teaches non-entangled fibers layer made primary from super-fine (ultrafine) filaments (Col. 2, lines 10-22).
Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 4,587,142) as applied to claims 1-4, and 6, on Claim 7 is maintained.
Regarding claim 7, Higuchi teaches all the limitations of claim 1 above. Higuchi further teaches that the amount of coating applied, dryness of the coating, and coating-to fabric bonding conditions can be adjusted to regulate the degree of penetration of the coating into the base fabric, and thereby obtain an artificial grain leather with pores of optimum size, distribution, and distribution area (col. 3, lines 43-50). Additionally, Higuchi teaches that a density of the coating layer that is too small decreases the softness of the artificial grain leather and the coating layer becomes stiffer, resulting in a drop in strength (col. 5, lines 22-30). On the other hand, when the density of the coating is too large, the feeling of the coating layer and fibrous substrate being a single sheet fades, and the non-entangled fiber layer cracks more easily when an external forced is applied (col. 5, lines 31-39). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the weight per unit area the coating elastic polymer (second elastic polymer) of Higuchi compared to the weight per unit area of the aqueous polyurethane (first elastic polymer) of Higuchi to include the claimed range of 0.001 to 0.05. One would have been motivated to provide a coating with pores of optimum size, distribution, and distribution area where there is not so large an amount of coating that the feeling of the coating layer and fibrous substrate being a single sheet fades and the non-entangled fiber layer cracks more easily when an external forced is applied, but is not so little an amount of coating that the softness of the artificial grain leather is decreased and the coating layer becomes stiffer, resulting in a drop in strength. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 4,587,142) as applied to claims 1-4, and 6, further in view of Fujisawa et al. (US2011/0039055 A1).
Regarding claim 17, Higuchi et al. teach a method for producing a napped artificial leather as disclosed above.  Higuchi does not explicitly teach wherein the coating method is selected from gravure coating, bar coating, knife coating, comma coating, and spray coating, but teaches impregnating (Col. 2, lines 63-65, Col. 3, lines 8-21), gravure coating, spray coating, and impregnating are considered functionally equivalent coating method for applying elastic polymer such as polyurethane into the fabric body as disclosed by Fujisawa (Fujisawa [0080]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a gravure coating or spray coating for impregnating disclosed by Higuchi.
Response to Arguments
Applicant's arguments filed on May 26, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
Higuchi does not teach Applying to the napped surface the solvent-based polyurethane by a coating method.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees. Higuchi teaches Applying to the napped surface the solvent-based polyurethane by a coating method.  Higuchi teaches the fabric is again impregnated with an aqueous solution containing a dissolved sizing agent, filling the gaps left by extracting the sea component, and the fabric is dried, extraction of the sea component has, of course, liberated the ultrafine fibers which comprise the islands (which is raised fiber or nap), which ultrafine fibers remain entangled because of the original entanglement of the islands-in-a-sea type fibers originally used.  Nap is not defined by the current specification, examiner takes the disclose from Higuchi such that nap as raised fiber (the sheet is processed so that the raised fiber (nap) on the side which was sliced short and the nap on the opposite side is long) (reads on the napping one or both surfaces of the fiber sheet to form a napped surface thereon) (Col. 2, lines 63-65, Col. 3, lines 8-21); the fabric is next impregnated with a wet coagulating polyurethane (second elastic polymer which is a solvent-based polyurethane) dimethyl formamide (DMF) solution, wherein impregnating reads on a type of coating methods in a board interrelation (Col. 2, lines 63-65, Col. 3, lines 8-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI Y ZHANG/           Primary Examiner, Art Unit 1717